          Case 7:18-cv-10204-PMH Document 100 Filed 07/26/19 Page 1 of 2

Bradley J. Nash
Partner

212 612-0684                                                 26 Broadway, New York, NY 10004
bnash@schlamstone.com                                        Main: 212 344-5400 Fax: 212 344-7677
                                                             schlamstone.com

July 26, 2019
BY ECF
Hon. Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601-4150

Re:       Indig, et al. v. Village of Pomona, et al., 7:18-cv-10204-VB (“Indig v. Pomona”); and
          TAL Properties, et ano. v. Village of Pomona, et al., Case No. 1:19-cv-06838-VB
          (“TAL Properties v. Pomona”)

Dear Judge Briccetti:

This firm represents the plaintiffs in the above-referenced matters. 1

My firm has moved by order to show cause to withdraw as counsel in both actions. As set
forth in the motion papers, the grounds for withdrawal are a failure to pay legal fees, and a
general breakdown of the attorney-client relationship. The latter ground is evidenced by the
unsigned letter evidently faxed to chambers yesterday by or on behalf of the Plaintiffs in Indig
v. Pomona, indicating that the Plaintiffs wish to retain a new attorney. I had no knowledge of
the letter, or that anyone intended to submit it, until the letter was docketed by the Court,
along with an order directing all counsel appear for a conference on August 1, 2019.
However, I had previously informed Plaintiffs that, under the circumstances, I would need to
withdraw, and that I intended to do so this week.

I respectfully request that that Court take up the motions to withdraw on August 1, or as soon
as we may be heard. The motion to withdraw in Indig v. Pomona seeks a temporary stay for a
reasonable period of time to allow the Plaintiffs to retain new counsel (by email to me this
morning Plaintiff Robert Klein requested 45 days). I note that while the original case

1 The TAL Properties v. Pomona matter was filed three days ago, under the following
circumstances: SSD initially represented the Plaintiffs TAL Properties and Avrohom Manes
in connection with a motion to vacate the dismissal of an earlier action before Judge Seibel,
TAL Properties v. Village of Pomona, 7:17-cv-2928-CS. On July 22, 2019, Judge Seibel
issued a decision denying the motion to vacate, but inviting the Plaintiffs to file the proposed
amended complaint they had submitted in support of the motion as a new action. In light of
that decision, and because the complaint had already been drafted and submitted to the Court
as a proposed filing, SSD immediately filed the complaint as a new action, along with a notice
of appeal from the order denying the motion to vacate, in order to preserve the clients’ rights.
       Case 7:18-cv-10204-PMH Document 100 Filed 07/26/19 Page 2 of 2



Hon. Vincent L. Briccetti
July 26, 2019
Page 2 of 2

management order in Indig v. Pomona had scheduled a post-discovery conference for August
1, 2019, the case deadlines were subsequently extended after Defendants changed counsel
(Dkt. No. 70). Under the current schedule, the date for completion of all discovery is October
30, 2019, and the deadline for completion of fact discovery is August 29, 2019.

We thank the Court for its attention to these matters.

Respectfully submitted,




Bradley J. Nash
